Citation Nr: 0940984	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for herniated disc at 
L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected S1 left lower extremity radiculopathy 
associated with herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In an October 2007 rating decision, 
service-connected herniated disc L5-S1 was assigned a 20 
percent rating effective July 20, 2004.  In an April 2008 
rating decision, the Veteran was granted service connection 
for S1 radiculopathy of the left lower extremity associated 
with herniated disc L5-S1.  As the S1 radiculopathy of the 
left lower extremity is associated with the service-connected 
herniated disc L5-S1, and the Veteran has expressed 
disagreement with the assigned 10 percent rating, both issues 
are now before the Board.  The Board notes that the Veteran 
was originally service connected for herniated disc L5-S1 
with S1 nerve root irritation but after the grant of service 
connection for S1 radiculopathy of the left lower extremity, 
the disability has been characterized as reflected above.  

In August 2009, the Veteran presented testimony at a personal 
hearing conducted at the Montgomery RO before the 
undersigned.  A transcript of this personal hearing is in the 
Veteran's claims folder.

In June 2009, the Veteran appears to have submitted a claim 
for service connection for depression with anxiety and panic 
attacks.  An accompanying statement indicates that he is 
seeking service connection for depression with anxiety and 
panic attacks as secondary to his service-connected herniated 
disc L5-S1 and S1 radiculopathy of the left lower extremity.  
Additionally, in July 2009, the Veteran submitted a claim for 
a total rating based on individual unemployability (TDIU) 
based on his service connected disabilities and anxiety.  
These claims do not appear to have been addressed by the RO 
in the first instance.  Accordingly, the Board refers these 
matters to the RO for any necessary development.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a VA examination and VA 
treatment records

The Veteran contended in a February 2009 statement that his 
disabilities had worsened since winter 2008.  Where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  In this regard, during his August 2009 
hearing, the Veteran stated that he has not been able to 
accrue any leave at his place of employment and sometimes 
must take leave without pay due to his back disability.  The 
Veteran also testified that his service connected back 
disability has led to incapacitation for a period exceeding 
four to six weeks over the past twelve months.  At the time 
of his most recent VA examination in October 2007, the 
Veteran reported no periods of incapacitation within the past 
12 months.  In an August 2009 statement, VA Dr. R.B. 
indicated that the Veteran has chronic low back pain that 
occasionally flares up to such a degree that forces him to 
need bed rest to recover, causing him to be late for or miss 
work.  However, it is not clear from the evidence of record 
how frequently these incapacitating episodes occur and 
whether Dr. R.B. or another physician has actually prescribed 
bed rest or treatment.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 Note (1).  As the Veteran is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a VA examination 
that encompasses this information as well as the Veteran's 
current disability picture should be obtained on remand.  
Further, because the Veteran's service-connected left lower 
extremity radiculopathy is associated with his back 
disability and he indicates that this has increased in 
severity as well, a remand to examine the current severity of 
this disability is also necessary.  38 C.F.R. § 3.327(a).  

Additionally, the Veteran testified that he now receives 
monthly blocks from a private physician to treat his service-
connected back disability.  Records of this treatment from 
2008 to February 2009 have been associated with the claims 
file.  However, the Veteran contended that it is pain 
management medication that provides the most effective 
relief.  Due to the nature of his employment, he asserted 
that he is unable to take the full dosage of medication that 
has been recommended by his doctor.  The Board notes that 
records pertaining to the Veteran's pain medication, which he 
testified he obtains through VA, are not associated with the 
claims file.  Consequently, as these records are pertinent to 
the current severity of his disability, a remand is necessary 
to obtain these records.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records pertaining to the Veteran's 
disabilities.  In particular, medication 
records pertaining to his herniated disc 
at L5-S1 from July 2003 to the present 
should be requested and associated with 
the claims file.  

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
herniated disc L5-S1 and S1 radiculopathy 
of the left lower extremity.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected back disability and associated 
left lower extremity radiculopathy.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's back disability and 
radiculopathy under the applicable rating 
criteria.  The examiner should also 
comment as to the impact of the 
disabilities on the Veteran's daily 
activities and his ability to maintain 
employment.  

Specifically, all applicable range of 
motion and neurological findings to 
include any radiculopathy should be 
recorded.  The presence of objective 
evidence of functional loss due to pain, 
excess fatigability, incoordination, and 
weakness should also be noted, especially 
after repetitive movement, as should any 
additional disability due to these 
factors.  

The examiner should address whether the 
Veteran has been prescribed bed rest and 
treatment for his back disability and for 
what duration.  

Regarding the left lower extremity 
radiculopathy, the examiner should address 
the degree of neurological impairment of 
the sciatic nerve that affects the left 
lower extremity to include whether there 
is any degree of foot dangling or 
dropping; whether active movement is 
possible of the muscles below the knee and 
whether there is any degree of atrophy of 
those muscles, or whether the flexion of 
the knee is weakened as the result of 
sciatic nerve neurological impairment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the expanded 
record.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

